

115 HR 5251 IH: Nurses for Under-Resourced Schools Everywhere Act
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5251IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Ms. Titus introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make demonstration grants to eligible local educational agencies or consortia of eligible local
			 educational agencies for the purpose of increasing the numbers of school
			 nurses in public elementary schools and secondary schools.
	
 1.Short titleThis Act may be cited as the Nurses for Under-Resourced Schools Everywhere Act or the NURSE Act. 2.FindingsCongress finds the following:
 (1)The National Association of School Nurses identifies schools as primary locations to address student health issues, since a school nurse is the health care provider that many students see on the most regular basis.
 (2)The American Academy of Pediatrics has recognized the crucial role that school nurses play in children’s health and has called for having a full-time school nurse every day and in every school building.
 (3)The school nurse functions as the leader and coordinator of the school health services team, including by carrying out chronic disease management and health promotion as well as facilitating access to a medical home for each child and supporting academic achievement.
 (4)School nurses promote wellness and disease prevention to improve health outcomes for our Nation’s children. In addition, school nurses perform early intervention services such as periodic assessments for vision, hearing, and dental problems, in an effort to remove barriers to learning.
 (5)The American Federation of Teachers has called for a nurse in every school, as nurses are front-line workers that address an array of health needs and their presence in a school can help to improve student learning.
 (6)According to 2017 data from the National Association of School Nurses, only 39.3 percent of schools employ a full-time school nurse, while 35.5 percent of schools employ a school nurse only part-time, and 25.2 percent do not have a school nurse at all.
 (7)The National Association of School Nurses has reported that medication administration to students is one of the most common health-related activities performed in school. As more chronically ill and medically unstable children enter the school system each year, the medical factors that promote and support their academic success increase, including the need for medications that enhance overall health or stabilize chronic conditions.
 (8)National data indicate that between 15 and 20 percent of children who spend their day in school have a chronic health condition.
 (9)According to the American Academy of Pediatrics, students today face increased social and emotional issues, which enhance the need for preventive services and interventions for acute and chronic health issues. School nurses are actively engaged members of school-based mental health teams and spend nearly 32 percent of their time providing mental health services, including universal and targeted interventions, screenings to identify early warning signs and provide referrals to medical providers, and crisis planning.
 (10)According to the Department of Education, during the 2013–2014 school year, 1,360,747 children enrolled in public schools experienced homelessness. Homeless children develop increased rates of acute and chronic health conditions, and the stress of their living situation can negatively affect their development and ability to learn. As a result, schools have become the primary access to health care for many children and adolescents. School nurses serve on the front lines as a safety net for the Nation’s most vulnerable children.
 (11)Communicable and infectious diseases account for millions of school days lost each year. Data illustrate that when students have access to a registered nurse in school, immunization rates increase.
			3.Increasing the number of school nurses
 (a)DefinitionsIn this section: (1)ESEA termsThe terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given to the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)AcuityThe term acuity, when used with respect to a level, means the level of a patient’s sickness, such as a chronic condition, which influences the need for nursing care.
 (3)Eligible entityThe term eligible entity means— (A)a local educational agency in which not less than 20 percent of the children are eligible to participate in the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (B)a consortium of local educational agencies described in subparagraph (A); or (C)a State educational agency in consortium with local educational agencies described in subparagraph (A).
 (4)High-need local educational agencyThe term high-need local educational agency means a local educational agency described in paragraph (3)(A)— (A)that serves not fewer than 15,000 children who are eligible to participate in the program described in such paragraph; or
 (B)for which not less than 40 percent of the children served by the agency are eligible to participate in the program described in such paragraph.
 (5)NurseThe term nurse means a registered nurse, as defined under State law. (6)SecretaryThe term Secretary means the Secretary of Education.
 (7)WorkloadThe term workload, when used with respect to a nurse, means the amount of time the nurse takes to provide care and complete the other tasks for which the nurse is responsible.
				(b)Demonstration grant program authorized
 (1)In generalFrom amounts appropriated to carry out this section, the Secretary of Education shall award demonstration grants, on a competitive basis, to eligible entities to pay the Federal share of the costs of increasing the number of school nurses in the public elementary schools and secondary schools served by the eligible entity, which may include hiring a school nurse to serve schools in multiple school districts.
 (2)SEAsIn the case of an eligible entity described in subsection (a)(3)(C) that receives a grant under paragraph (1), such entity shall use amounts received under the grant to award subgrants to the local educational agencies that are members of the entity, and reserve not more than 10 percent of such grant funds to support statewide activities to meet a variety of health needs, which may include hiring a nurse to provide training and technical assistance to schools statewide that meet the criteria established in subsection (d)(2)(A).
				(c)Applications
 (1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsEach application submitted under paragraph (1) shall include information with respect to the current (as of the date of application) number of school nurses, student health acuity levels, and workload of school nurses in each of the public elementary schools and secondary schools served by the eligible entity.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to each application submitted by an eligible entity that—
 (1)is a high-need local educational agency, a consortium composed of high-need local education agencies, or a State educational agency in consortium with high-need local education agencies; and
 (2)demonstrates— (A)the greatest need for new or additional nursing services among students in the public elementary schools and secondary schools served by the agency or consortium; or
 (B)that the eligible entity does not have a school nurse in any of the public elementary schools and secondary schools served by the local educational agency or the consortium-member local educational agencies.
					(e)Federal share; non-Federal share
 (1)Federal shareThe Federal share of a grant under this section— (A)shall not exceed 75 percent for each year of the grant; and
 (B)in the case of a multiyear grant, shall decrease for each succeeding year of the grant, in order to ensure the continuity of the increased hiring level of school nurses using State or local sources of funding following the conclusion of the grant.
 (2)Non-Federal shareThe non-Federal share of a grant under this section may be in cash or in-kind, and may be provided from State resources, local resources, contributions from private organizations, or a combination thereof.
 (3)WaiverThe Secretary may waive or reduce the non-Federal share of an eligible entity receiving a grant under this section if the eligible entity demonstrates an economic hardship.
 (f)ReportNot later than 2 years after the date on which a grant is first made to a local educational agency under this section, the Secretary shall submit to Congress a report on the results of the demonstration grant program carried out under this section, including an evaluation of—
 (1)the effectiveness of the program in increasing the number of school nurses; and (2)the impact of any resulting enhanced health of students on learning, such as academic achievement, attendance, and classroom time.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2018 through 2022.
			